Title: To James Madison from Tobias Lear, 4 August 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


4 August 1801, Cap Français. No. 5. Will write frequently since any information, however trivial, may prove to be of consequence. Still has not received any communications from British agent to the island [Edward Corbet]. In a 30 July conversation Toussaint told him to send passports for French and American ships going from one port to another on the island to the British agent for signature. Lear declined, as this would give appearance that the U.S. was party to a convention, thereby compromising strict American neutrality. Would sign passports last and distribute them if required to do so, in recognition of island government’s right to regulate its own commerce. Dr. Stevens, also present, clarified the U.S. position to Toussaint’s satisfaction. Recent arrival of large number of American ships is pleasing to Toussaint and profitable to treasury. At first opportunity will urge opening of all island ports and reduction of current 20 percent export duty on island produce. Has hopes that arrangements will be made for payment of debts due to U.S. citizens from government of the island; government has been conscientious in paying debts for supplies. Recounts 25 July attack and robbery of a schooner from Wilmington, Delaware, by a vessel under a Spanish flag with French crew. Discussed incident with Toussaint, who suggested that the U.S. send a small cruising vessel to discourage freebooters; he did not wish to send out a ship lest it seem to violate his promise not to allow armed vessels to cruise from the island. A schooner from Charleston was detained and searched by British, then released. States that the former consul, Hammond, has apparently taken all official documents with him to Washington. Dr. Stevens, who performed consular duties between Hammond’s departure and Lear’s arrival and is leaving for Philadelphia soon, has lent his correspondence with Toussaint for copying. Has not yet entered any commercial business; foresees little time for his own concerns. Promises to uphold dignity and honor of position. Encloses two decrees, “by which you may see that justice and humanity are declared to prevail here.”
 

   RC, FC (DNA: RG 59, CD, Cap Haitien, vol. 3). RC 7 pp.; docketed by Wagner as received 22 Aug. Enclosures not found.


   A full transcription of this document has been added to the digital edition.
